DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16, 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ausnit (4,970,845).
As to claim 14, Ausnit discloses a package comprising (Figure 2B) a first blister pack having a first shape (Figure 2B with the blister 2 that is next to the first blister from the left);-4- 4840-1841-9641Atty. Dkt. No.: J30202USw (190058-0778)a second blister pack having a second shape (Figure 2B with the blister on the left with reference number 2) that is configured to be at least partially received within the first shape, the second blister pack contiguous with the first blister pack; and a third blister pack (third blister is the middle blister with on the same plane with the first blister) having a third shape that is configured to at least partially receive the first shape (Figure 2A), the third blister pack contiguous with the first blister pack and separated from the second blister pack by the first blister pack (as shown in Figure 2B).  
As to claim 15, Ausnit further discloses a first fold line disposed between the first blister pack and the second blister pack and facilitating rotation of the second blister pack relative to the first blister pack; and a second fold line disposed between the first blister pack and the third blister pack and facilitating rotation of the first blister pack relative to the third blister pack (the link 5 is considered as a fold line so each of the blister can be disposed on top each other as shown in Figure 2A).
As to claim 16, Ausnit further discloses a plurality of concertina folds, one of the plurality of concertina folds being one of the first fold line or the second fold line (Figure  2A).
As to claim 18, Ausnit further discloses the first shape is identical to the second shape; and the first shape is identical to the third shape (Figure 2B).  
As to claim 19, Ausnit further discloses the second blister pack and the third blister pack are configured to be disposed along a first side of a first plane (as shown in Figure 2B, the second blister pack would be the left most blister, third blister is the middle blister as the third from the left blister, second and third blister pack are on the same side of the first plane); and the first blister pack (the blister between the second and third blister pack) is configured to be disposed along a second side of the first plane when the second blister pack and the third blister pack are disposed along the first side, the second side opposite the first side (as shown in Figure 2B).
As to claim 20, Ausnit further discloses
4840-1841-9641Atty. Dkt. No.: J30202USw (190058-0778) the first blister pack comprises a first wall disposed along a second plane, the second plane separated from the first plane by a first angle; the second blister pack comprises a second wall disposed along a third plane, the third plane separated from the first plane by a second angle, the second angle equal to the first angle; and the first wall is disposed in confronting relation with the second wall when the second shape is at least partially received within the first shape (Figure 2B and Figure 2A)
.

    PNG
    media_image1.png
    492
    456
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ausnit (4,970,845) in view of Pawio et al (6,527,138).
As to claim 17, Ausnit does not disclose the first fold line comprises a first line of weaknesses that is configured to facilitate separation of the second blister pack and the first blister pack; and the second fold line comprises a second line of weakness that is configured to facilitate separation of first blister pack and the third blister pack.  Nevertheless, Pawio discloses a blister chain with lines of weaknesses  between each of the blister pack and the lines of weaknesses is perforation (602) which configured to facilitate separation between the blister pack.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chain blister of Ausnit perforation line at the line of weaknesses between each individual blister package as taught by Pawio so each of the blister package can be separate by the user without the need of cutter during manufacturing.
Response to Arguments
Applicant’s argument and amendment to claims 1-13 have been fully considered and persuasive.  Examiner is hereby allow claims 1-13.  However, applicant does not provide any argument to claims 14-20 and the rejection of claims 14-20 with primary reference Ausnit would still read on claim limitation.  
Allowable Subject Matter
Claims 1-13 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736